Title: John Quincy Adams to Louisa Catherine Johnson, 31 May 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


        
          The Hague 31. May. 1797.
        
        I have received my kind friend’s letters of 3d, 16th: and 19th: of May, and am impatiently waiting to hear from you and your father again. I am going this day on a tour to Amsterdam, where I shall make the arrangements for my immediate departure; so that I shall probably not remain here long enough to receive your reply to this Letter. There are many difficulties in the way of any arrangement that I can take.— The situation of the Country to which I am going is not the least of them.— It is extremely precarious, as Portugal [ha]s every prospect of becoming the seat of War.
        
        My brother has returned from Paris after passing a month there, very agreeably. I have been in the mean time very much engaged, and am so still. It is a poor apology to you for writing you so shortly but it is the best, and the only one I have.— You make frequent use of the appellation “my Adams”.— I do not like it.— It is a stile of address that looks too much like that of novels. A bare proper Name does not sound or look well for a Man, in real life.— I have endeavoured to habituate myself to it, because you appear fond of using it; but it looks to me more and more uncouth and aukward.
        Remember me kindly to all the family, and believe me ever affectionately / yours
        
          A.
        
      